


117 HR 2929 IH: Virtual Peer Support Act of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2929
IN THE HOUSE OF REPRESENTATIVES

April 30, 2021
Mrs. Lee of Nevada (for herself, Mr. Upton, Ms. Manning, Mr. Fitzpatrick, Ms. Dean, Mr. Amodei, Ms. Jayapal, Mr. San Nicolas, Ms. Kuster, Ms. Clark of Massachusetts, Mr. Phillips, Ms. Stevens, and Mr. Trone) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To provide funding for the Assistant Secretary for Mental Health and Substance Use to award grants for the purpose of supporting virtual peer behavioral health support services, and for other purposes.


1.Short titleThis Act may be cited as the Virtual Peer Support Act of 2021.  2.Virtual platforms for in-person peer behavioral health support services (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants on a competitive basis to eligible entities to—
(1)transition in-person peer behavioral health support services to virtual platforms; or (2)expand and improve virtual peer behavioral health support services.
(b)Application and selection process
(1)ApplicationsAn eligible entity seeking a grant under this section shall, as a condition for receiving such grant, submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. (2)Selection (A)Reservations (i)In generalThe Secretary shall reserve not less than 50 percent of the amount appropriated under subsection (f) for awarding grants under this section to eligible entities that are—
(I)community-based providers; or (II)Tribal communities in accordance with clause (ii).
(ii)Tribal governments
(I)In generalSubject to subclause (II), of the amount reserved under clause (i), not less than 8 percent shall be reserved for grants under this section to Tribal communities.  (II)Remaining amountsIn the case that there are remaining funds after the reservation under subclause (I) due to an insufficient number of Tribal communities that apply for a grant under this section, any such remaining funds shall be used towards grants to community-based providers that serve Tribal communities. 
(B)Maximum geographic representationSubject to subparagraph (A) and the eligible entities that submit applications under paragraph (1), in selecting eligible entities to receive grants under this section, the Secretary shall, to the maximum extent possible, ensure that the residents of all States and Tribal communities are served by at least 1 grant under this section.  (c)Use of funds (1)In generalAn eligible entity receiving a grant under this section may use the funds awarded through such grant to—
(A)carry out workforce development, recruitment, and retention activities, to train, recruit, and retain certified peer-support specialists; (B)transition a network of in-person, peer-facilitated behavioral health support services to a virtual platform for such behavioral health support services;
(C)expand or improve virtual, peer behavioral health support services carried out by the entity prior to the date of enactment of this section; (D)adopt technologies to transition in-person peer behavioral health support services to virtual peer behavioral health support services, including by acquiring—
(i)appropriate physical hardware for such virtual services;  (ii)software and programs to efficiently run peer support services virtually; and
(iii)other technology for establishing virtual waiting rooms and virtual video platforms for meetings; (E) (i)provide multilingual virtual peer behavioral health support services as needed within the community; and
(ii)provide language access services, including translation and interpretation services, with respect to virtual peer behavioral health support services to allow individuals with limited-English proficiency and individuals with disabilities to access such services; (F)provide targeted virtual peer behavioral health support services to demographics such as—
(i)those heavily impacted by the COVID–19 response such as clinicians, emergency service workers, nurses, and physicians; and (ii)populations such as those who are high risk or potentially face barriers to care due to the pandemic, including veterans, rural communities, seniors, youth, young adults, parents, and caregivers; 
(G)provide 1-on-1 peer support services when feasible to provide additional support to individuals; (H)increase awareness of peer support resources in the community by conducting outreach and education including through webinars and podcasts;
(I)provide funding for certification and salaries for certified peer-support specialists; (J)conduct research to demonstrate the efficacy of virtual peer support; and
(K)provide funding for the staffing and administrative needs of the eligible entity to carry out virtual peer behavioral health support services for not less than 1 year. (2)Requirements for support servicesA behavioral health support service supported under this section shall—
(A)be provided by a certified peer-support specialist; (B)be provided at no cost to the recipients of such service;
(C)incorporate promising or evidence-based practices for providing peer behavioral health support to recipients; and (D)comply with the requirements for nondiscrimination under paragraph (3).
(3)NondiscriminationNo individual in the United States shall, on the basis of the actual or perceived race, color, national origin, sex (including sexual orientation and gender identity), age, language proficiency, or disability of the individual be excluded from participation in, denied the benefits of, or otherwise be subjected to discrimination under any program or activity receiving any funding made available under subsection (f).  (d)Grant amount (1)In generalExcept for a grant described in subsection (b)(2)(A), each grant awarded under this section shall be in an amount of not less than $1,000,000.
(2)Community-based providers and Tribal communitiesThe Secretary shall determine an appropriate amount for each grant awarded under subsection (b)(2)(A) to a community-based provider or Tribal community. (e)Report to Congress (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit a report to the Committees described in paragraph (2) that includes an analysis of the outcomes of the grants awarded under this section, such as outcomes measured by the level of participation in peer support services receiving funds under subsection (f), the development of a peer support-specialist workforce, any barriers and challenges in developing recommendations to assist individuals in need of peer behavioral health support services, and any other measure determined appropriate by the Secretary.
(2)CommitteesThe Committees described in this paragraph are each of the following: (A)The Committee on Health, Education, Labor, and Pensions of the Senate.
(B)The Committee on Finance of the Senate. (C)The Committee on Energy and Commerce of the House of Representatives.
(D)The Committee on Ways and Means of the House of Representatives. (f)FundingThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to remain available until expended, $50,000,000 to carry out this section.
(g)DefinitionsIn this section: (1)Certified peer-support specialistThe term certified peer-support specialist means an individual who—
(A)is a self-identified current or former recipient of behavioral health services who has the ability to support other individuals diagnosed with a mental illness or substance use disorder; and (B) (i)is certified in accordance with applicable State law to provide peer support services in behavioral health settings; or
(ii)is certified as qualified to furnish peer support services under a certification process consistent with the National Practice Guidelines for Peer Supporters and inclusive of the core competencies identified by the Substance Abuse and Mental Health Services Administration in the Core Competencies for Peer Workers in Behavioral Health Services. (2)Community-based providerThe term community-based provider means an eligible entity that is a consumer-controlled or consumer-run organization and is certified in accordance with applicable State law to deliver peer support services at a State or local level, and not at the national level. 
(3)Eligible entityThe term eligible entity means a consumer-controlled or consumer-run organization, or a Tribal community, that— (A)facilitates evidence-informed peer behavioral health support services;
(B)offers certified peer-support training;  (C)prior to the public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, operated a network of in-person or virtual peer-facilitated behavioral health support services or group meetings at no cost to the participants; and
(D)has the capability to, or is able to show how it will have the capability to, launch and support a virtual platform for peer behavioral health support services. (4)StateThe term State has the meaning given such term in section 2 of the Public Health Service Act (42 U.S.C. 201). 
(5)Tribal communityThe term Tribal community means an Indian tribe, tribal organization, or urban Indian organization, as such terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).  